NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


ODYSSEY BURE,                                )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-1884
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed March 21, 2018.

Appeal from the Circuit Court for Pinellas
County; William H. Burgess, III, Judge.

Howard L. Dimmig, II, Public Defender and
Judith Ellis, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee and Donna S. Koch, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


KELLY, LUCAS, and BADALAMENTI, JJ., Concur.